Order entered July 22, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00617-CV

                    IN RE ANDREW WILKERSON, Relator

          Original Proceeding from the 301st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-19-21377

                                     ORDER
         Before Chief Justice Burns, Justice Molberg, and Justice Reichek

      Before the Court is relator’s July 21, 2021 petition for writ of mandamus.

The record contains unredacted sensitive information, including the minor’s name

and birth date. We STRIKE the record and grant relator leave to re-file a record

that complies with rule 9.9 of the Texas Rules of Appellate Procedure on or before

July 28, 2021. We CAUTION relator that failure to re-file the record as permitted

by this order may result in the dismissal of this cause without further notice.


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE